MEMORANDUM OF DECISION.
Defendants appeal from an order by the Superior Court (Somerset County) granting preliminary injunctive relief based upon the continuing trespass by defendants over a right of way going through plaintiffs’ property.
Generally, the Law Court will not consider an appeal unless it derives from a final judgment or order, or despite a lack of finality, it falls within a recognized exception to the final judgment rule. Moreover, the Court has recognized that given the *488proper circumstances, an injunction may represent such an exception. See, e.g., Connors v. International Harvester Co., Me., 437 A.2d 880, 881 (1981); Bar Harbor Banking & Trust Co. v. Alexander, Me., 411 A.2d 74, 76-7 (1980); Moffet v. City of Portland, Me., 400 A.2d 340, 343 n. 8 (1979). Injunctions, however, do not constitute a blanket per se exception, and should only be excepted “where substantial rights of a party will be irreparably lost if review is delayed until final judgment.” Connors, 437 A.2d at 881 (citing Moffet, 400 A.2d at 343 n. 8).
The present case does not meet this standard. Accordingly, the entry must be:
Appeal dismissed.
All concurring.